Citation Nr: 1810259	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative joint disease (DJD) of the lumbar spine, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel






INTRODUCTION

The appellant served on active duty in the United States Army from June 1960 to November 1968.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 20 percent for degenerative joint disease of the lumbar spine.  

In July 2017, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for a new examination.  The Board finds that the AOJ substantially complied with the remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the Veteran nor his representative has argued otherwise.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  At no time during the period on appeal has the appellant's lumbar DJD manifested with symptoms of forward flexion limited to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  

2.  From July 28, 2011, the appellant's lumbar DJD has produced radicular pain in the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar DJD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a separate compensable rating of 10 percent, but no greater, for right lower extremity radiculitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.71a Note (1), 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on the veteran's average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Limited movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing are relevant considerations for the determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The criteria for evaluating DJD of the lumbar spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:  a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017).

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Under Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017).

The appellant underwent an examination of his thoracolumbar spine in July 2011.  At that examination, he had forward flexion from 0 to 70 degrees with pain beginning at 50 degrees of flexion.  There was no loss of range of motion after repetitive use testing.  The appellant's reported functional loss included weakened movement, pain on movement, difficulty with sitting and standing.  There was no evidence of ankylosis.  The appellant had normal muscle strength and no signs of muscle atrophy in his lower limbs or back.  Straight leg raise testing showed positive results on the right side only and radicular pain was noted on the right sciatic nerve.  No other neurological issues were reported or noted on examination.  The appellant was noted to have had at least 2 weeks but less than 4 weeks of bedrest as a result of intervertebral disc syndrome, although it is not clear whether this was prescribed by a physician or not.  

The appellant underwent another VA examination of his thoracolumbar spine in January 2014.  At that examination, he had forward flexion from 0 to 60 degrees, with pain beginning at 60 degrees.  The examiner noted there was no loss of range of motion due to pain or after repetitive use testing.  The appellant did not report any flare-ups of his condition.  The appellant's reported functional loss included less movement than normal, excess fatigability, incoordination, pain on movement, disturbance of locomotion, lack of endurance, and interference with sitting, standing, or weight bearing.  No ankylosis was noted upon examination.  The appellant had normal muscle strength in both legs with no muscle atrophy.  The appellant had absent reflexes in both ankles and hypoactive reflexes in both knees with normal sensation.  A straight leg raise test produced a positive result on the right side.  The appellant did not report any radicular pain at this examination or any other neurological issues.  There were no incidents of physician prescribed bedrest in the preceding 12 months.  

In April 2014, the appellant underwent an assessment for a claim for special monthly compensation related to his lumbar DJD.  The assessment found that the appellant was able to feed himself and prepare his own meals, that he did not need assistance bathing, did not need nursing home care, did not need medication management, had the ability to manage his own finances, and did leave the house to perform routine errands.  It was noted that the appellant had poor posture and is often hunched over due to back pain.  While no issues were noted with the appellant's upper extremities, the appellant's lower extremities were assessed to have limited use due to the appellant's service-connected lumbar DJD and a non service connected right hip replacement.  It was found that although the appellant did not qualify for special monthly compensation, his lower back causes reduced activity level and severe pain affecting all activities of daily living.  

The appellant underwent a third VA examination for his lumbar spine in August 2017.  At that examination he had forward flexion from 0 to 35 degrees with pain.  He did not have any noted pain on weight bearing or in non-weight bearing.  There was no loss of range of motion after repetitive use testing or after passive range of motion testing.  The appellant did not report any flare-ups.  While the examiner did note the appellant suffers loss of function as a result of pain after repeated use over time, the examiner found it would require speculation to determine the amount of range of motion loss as a result of repeated use over time as the appellant was not being examined after repeated use over time.  The functional impact of the appellant's disability was noted to be pain on range of motion that is worse with bending, lifting, prolonged sitting, and prolonged weight bearing activities.  There was no evidence of ankylosis.  The appellant did not have any reduced muscle strength or muscle atrophy, his reflexes in the lower extremities were normal and a sensory examination was normal.  His straight leg raise test was negative in both limbs and there were no reports of radicular pain or other neurological issues.  There were no incidents of physician prescribed bedrest in the preceding 12 months.  

After reviewing the medical evidence of record, the Board finds that the appellant's lumbar DJD has manifested with chronic pain, loss of range of motion, and significant pain, weakness, fatigue, and incoordination after repeated use over time.  However, it has not manifested with forward flexion limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine, nor have the appellant's symptoms produced the equivalent of flexion to limited to 30 degrees or favorable ankylosis.  Considering this, the Board finds that the appellant is entitled to a rating of 20 percent for the period on appeal.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.  

The Board has considered the implications of the recent decision in Correia, in which the Court held that 38 C.F.R. §4.59 creates range of motion testing requirements with which VA must comply.  28 Vet. App. 158 (2016).  However, the August 2017 examiner specifically addressed Correia considerations in rendering findings that there was no pain on weight bearing or non-weight bearing and no pain on passive range of motion testing.  While there was pain noted on active range of motion testing, pain only limited range of motion in forward flexion to 35 degrees.

The Board has also considered additional limitation of function due to pain on range of motion and during flare ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca, 8 Vet. App. at 206-07.  In this regard, the appellant has not reported any flare-ups of his condition.  He did report loss of range of motion due to pain.  However, pain itself does not constitute functional loss.  Rather, the pain must produce functional loss which results in disability which more nearly approximates the next higher rating, which has not been shown for any period on appeal.  Considerable pain with motion and limitation of range of motion are already contemplated in the appellant's current rating.  

The Board finds that the appellant's symptoms from repeated use over time do not approximate the next higher rating.  The appellant reported that activities such as bending, lifting, prolonged sitting, and prolonged weight bearing exacerbate his pain.  However, objective testing has not demonstrated any reduced muscle strength, atrophy, or other indicia of disuse in his back.  Repetitive use testing did not show any additional loss of range of motion which would approximate or equal forward flexion to 30 degrees or less or favorable ankylosis.  The appellant has been generally self-sufficient through the entire period on appeal.  While his aid and attendance assessment note an overall decrease in his mobility and poor posture, it notes that the appellant is capable of caring for himself and still can do many of the activities necessary for daily living, despite pain in the lower back.  Given this, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of that currently assigned.  DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

The Board has also considered whether separate ratings are warranted for any associated objective neurologic abnormalities.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine Note (1).  The record establishes that the appellant made reports of radiating pain in his right leg at his July 2011 and January 2014 VA examinations.  Both examinations produced a positive result in straight leg raise testing for the right side.  His July 2011 examination linked this result to his right sciatic nerve and stenosis of the L4 and L5 vertebrae.  The appellant has not been found to have any muscle atrophy or weakness or loss of sensation.  Findings from the appellant's January 2014 examination also showed reflex deficiencies in the ankle and knee.  At the appellant's most recent examination, he was not found to have any radicular pain, muscle atrophy or weakness, sensory or reflex deficiencies.  His straight leg raise testing also was negative.  At no other time during the appellate period has he shown any other signs of any other neurological impairment.   

Based on this, and affording the appellant the benefit of the doubt, the Board concludes that a separate 10 percent rating is warranted for radicular pain in the appellant's right lower extremity from July 28, 2011.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520, regarding the sciatic nerve.   This rating is appropriate for mild impairment of the sciatic nerve.  The Board finds that a higher rating is not warranted for any period on appeal.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve, which is not demonstrated by the evidence.  There is no evidence of muscle atrophy or weakness and sensory examinations have been normal.  While reflex testing in January 2014 showed some deficits in the appellant's knee and ankle, these results are not consistent with the rest of the evidence of record, to include prior and more recent testing, thus a higher rating is not warranted.  

The Board finds that the evidence of record shows that there are no other associated objective neurologic abnormalities during any period of the claim. Objective testing has not shown any other associated objective neurologic abnormalities.

The Board has also considered whether the appellant is entitled to a rating in excess of 20 percent for his service-connected lumbar DJD under the rating criteria for evaluating intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a maximum 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least 6 weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Board finds that the criteria for a rating in excess of 20 percent have not been met for any period of the claim.  While the appellant's July 2011 examination recorded that he had periods of bedrest in the preceding 12 months, these periods did not equal a period of at least 4 weeks, which would be necessary for the next higher rating.  The appellant's most recent examinations do not record any periods of physician prescribed bed rest as treatment for his thoracolumbar DJD.

Finally, the appellant has stated that it is his belief that his back condition is worse than it is currently rated.  He has stated that it is painful and stiff in the morning and that the pain increases as he goes through his day and does normal activities like walking, sitting, and bending.  The Board finds that the appellant is competent to testify about symptoms he has experienced and that his testimony is credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, while in some cases a layperson is competent to offer an opinion addressing the severity of a disorder, the Board finds that, in this case, the determination of the severity of the appellant's back disability is a medical question not subject to lay expertise.  Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Determining the severity of the condition involves testing and interpretation of measurements that require medical training, expertise, and experience.  Therefore, the Board finds that the medical opinions and measurements provided more probative than the appellant's lay opinion.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

The appellant has not raised any other issues with respect to his lumbar DJD nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 20 percent for service connected lumbar DJD is denied.

Entitlement to a 10 percent rating, and no greater, for right lower extremity radiculopathy is granted.  



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


